Citation Nr: 1328459	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  08-19 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent 
prior to March 31, 2011, and in excess of 50 percent 
thereafter for posttraumatic stress disorder (PTSD).    


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active service from October 1968 to June 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Denver, Colorado, which granted service connection for PTSD 
and assigned an initial 30 percent evaluation, effective 
August 31, 2005.  The record reflects that the Veteran moved 
to Tennessee during the pendency of this appeal and the RO 
in Nashville, Tennessee, currently has jurisdiction of the 
case.  

While the appeal was pending, a September 2011 rating action 
was issued granting a 50 percent evaluation for PTSD, 
effective March 31, 2011.  Subsequently, in a June 2013 
rating action, a 100 percent evaluation was granted for PTSD 
for the portion of the appeal period extending from May 10, 
2013, forward.  Therefore, as staged ratings have been 
assigned during the course of this appeal period, the issue 
has been characterized as shown on the first page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999).

The Board observes that, in his June 2008 substantive appeal 
(VA Form 9), the Veteran requested a Board hearing before a 
Veterans Law Judge sitting at the RO.  Thereafter, in a July 
2013 letter, he was advised that his requested hearing was 
scheduled for August 2013.  However, in an August 2013 
communication, received prior to his hearing date, the 
Veteran indicated that he would not attend the hearing and 
requested that his appeal move forward for review and 
adjudication by the Board based upon the evidence of record.  
Therefore, the Board finds that the Veteran has withdrawn 
his request for a Board hearing.  38 C.F.R. § 20.704(e) 
(2012).

The Board also notes that, in addition to the paper claims 
file, there is a paperless, electronic (Virtual VA) claims 
file associated with the Veteran's claim.  A review of the 
Virtual VA claims file reveals additional VA treatment 
records dated through April 2013, which were reviewed by the 
agency of original jurisdiction (AOJ) in the 

The Board notes that a September 2011 rating decision 
granted a rating of 50 percent for bilateral hearing loss 
and denied entitlement to a total disability rating due to 
individual unemployability as a result of service-connected 
disabilities (TDIU).  In October 2011, the Veteran filed a 
timely notice of disagreement as to the assigned rating for 
his bilateral hearing loss and the denial of a TDIU.  A 
statement of the case was issued in June 2013; however, the 
Veteran failed to timely perfect the appeal.  Accordingly, 
these issues are not properly before the Board.   


FINDINGS OF FACT

1.  Since the August 31, 2005 effective date of the award of 
service connection for PTSD, the Veteran has had psychiatric 
symptoms and manifestations of the type, frequency and/or 
severity which most nearly approximate occupational and 
social impairment with reduced reliability and productivity 
with difficulty in establishing and maintaining effective 
work and social relationships, consistent with the 
assignment of a 50 percent rating. 

2.  At no point during the appeal period prior to May 10, 
2013, has the Veteran's PTSD been productive of symptoms 
indicative of occupational and social impairment with 
deficiencies in most areas and an inability to establish and 
maintain effective relationships, or total occupational and 
social impairment.  


CONCLUSION OF LAW

As of August 31, 2005, the criteria for an initial rating of 
50 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2012), requires VA to assist a claimant at the 
time that he or she files a claim for benefits.  As part of 
this assistance, VA is required to notify claimants of what 
they must do to substantiate their claims. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).   

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).   

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.   

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id. 

With respect to the initial rating claim on appeal, the 
VCAA's notice requirements were satisfied by way of a 
letters sent to the Veteran dated in September 2005, January 
2006, and March 2006, (addressing the elements of service 
connection prior to the grant of service connection for 
PTSD).  As this is an appeal arising from the award of 
service connection for this condition, the notice that was 
provided before service connection was granted was legally 
sufficient and the VCAA's notice requirements have been 
satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

The Board also finds that all of the relevant facts have 
been properly developed, and that all available evidence 
necessary for an equitable resolution of the issue on appeal 
has been obtained.  The Veteran's service treatment records 
(STRs) and post-service VA and private treatment records 
were obtained for the file.  A decision and supporting 
documentation from the Social Security Administration (SSA) 
is also on file, as well as documentation relating to the 
Veteran's employment.  The Veteran has not identified any 
additional, outstanding records that have not been requested 
or obtained.  

VA's duty to assist includes obtaining an examination and 
medical opinion when necessary to make an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  During the appeal period, VA examinations were 
conducted in 2006, 2009, 2011, and 2013.  The Veteran and 
his representative have not alleged that any of these 
examinations were inadequate.  See Sickels v. Shinseki, 643 
F.3d 1362 (Fed. Cir. 2011) (in the absence of a challenge to 
the adequacy of the examination, the Board is not required 
to explicitly explain why each medical opinion is adequate).  
Moreover, the Board finds that the examinations are adequate 
in order to evaluate the Veteran's service-connected PTSD as 
they include an interview with the Veteran, a review of the 
record, and a full mental status examination, addressing the 
relevant rating criteria.  Therefore, the Board finds that 
the examination reports of record are adequate to adjudicate 
the Veteran's initial rating claim and no further 
examination is necessary.  Accordingly, the Board finds that 
VA has complied, to the extent required, with the duty-to-
assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).




Factual Background

The Veteran filed a service connection claim for PTSD that 
was received by VA on August 31, 2005.  

A Vet Center intake evaluation report of September 2005 
reveals that the Veteran's complaints included: 
repeated/disturbing memories of military experiences; loss 
of interest in activities previously enjoyed; emotional 
numbing; trouble falling asleep; irritability or angry 
outbursts; and difficulty concentrating.  It was noted that 
the Veteran experienced anger/explosive outbursts towards 
loved ones that was negatively impacting his intimate 
relationships.  Mental status evaluation revealed that the 
Veteran was well oriented.  His appearance was described as 
unkempt.  Speech and affect were appropriate and memory was 
normal.  Judgment was described as fair.  

A VA PTSD examination was conducted in November 2006 and the 
claims folder was reviewed.  A history of PTSD and alcohol 
dependence with treatment since the 1980's was noted.  
Social history indicated that the Veteran had been married 
to his 3rd wife for 6 1/2 years, and had an adult daughter from 
his second marriage who he kept in touch with.  The report 
mentioned that the Veteran had quit drinking 4 years 
previously and had been drug free for 7 years.  It was noted 
that he had been a city employee for more than 5 years, 
working as an equipment operator.  Difficulty motivating 
himself to bathe was mentioned, but with largely daily 
tending.  The report indicated that the Veteran's only 
social contact was with his wife.  

Evaluation revealed symptoms of hyper-arousal, re-
experiencing, and avoidance behaviors.  Frequent awakening, 
occurring 2 to 3 times a night, was reported.  High levels 
of anxiety/frustration and intrusive daytime memories 
occurring multiple times a week were reported.  A history of 
assaults since the 1970's, the last occurring in around 2004 
when the Veteran had an argument with his wife and choked 
her (unreported) was mentioned.  The report indicated that 
the Veteran had been in trouble with the police for physical 
confrontations with extended family members, but the Veteran 
reported that counseling had helped him manage his temper 
better.  Short term memory and concentration were described 
as fair.  Thought process was unimpaired.  He described 
hearing noises when nothing was there, but denied hearing 
voices.  

Chronic PTSD, moderate to severe, and depressive disorder as 
likely as not secondary to PTSD were diagnosed and a Global 
Assessment of Functioning (GAF) score of 55 was assigned.  
The examiner stated that the Veteran was able to maintain 
activities of daily living including hygiene.  It was 
mentioned that there was some inappropriate behavior with 
regard to physical violence and aggressiveness, which had 
improved with treatment.  Thought process and communication 
were described as unimpaired on examination.  Social 
function was evaluated as impaired by isolativeness due to 
PTSD.  It was determined that the Veteran was competent for 
VA purposes and was employable from a psychiatric 
standpoint.  Due to PTSD symptoms including hyperarousal, 
high anxiety and poor control of temper, the examiner opined 
that the Veteran would be best employed in setting in which 
he had little public contact and very loose supervision.   

In a December 2006 rating decision, the RO granted service 
connection for PTSD and assigned an initial 30 percent 
evaluation, effective August 31, 2005.

In October 2007, the Veteran underwent a PTSD evaluation 
conducted by a private clinical psychologist.  The report 
reflects that the Veteran experienced unwanted and 
distressing memories of Vietnam several times each week.  It 
was noted that he was numb and disinterested in hobbies and 
interests he had before Vietnam, and that he felt 
misunderstood and tried to avoid relationships with others.  
He also reported having daily thoughts of dying and 
explained that it would not matter if he was not here.  
Continued sleep impairment was reported and concentration 
was described as a problem.  It was noted that his anger 
could trigger quickly and without warning.  The psychologist 
concluded that the Veteran met the criteria for a PTSD 
diagnosis and observed that nearly all of the areas in his 
life were negatively affected by his combat experience.  It 
was commented that, in the absence of PTSD, the Veteran 
would probably be making more money with less physical 
effort, would have a very different social life, and would 
find intimate relationships to be less difficult.  

A VA record of November 2007 mentions that the Veteran 
continued to maintain sobriety, but that he had blown up at 
his supervisor that week.

A VA mental health note of January 2009 indicated that the 
Veteran had continued the use of Fluoxetine and thought it 
helped his irritable temper.  It was noted that his wife 
noted a big difference and never wanted him to stop taking 
it.  The entry also noted that there was no evidence of 
suicidal ideation or psychosis, and no substance abuse for 
many years. 

A VA PTSD examination was conducted in September 2009.  The 
report mentioned that, for the past 9 years the Veteran had 
been a city employee, working as an equipment operator, and 
that he had a high school education with some trade 
certifications.  The Veteran indicated that, over time, the 
job had become more difficult and that he was outspoken and 
had been passed up for several promotions.  He also reported 
having interpersonal tensions on the job, but such did not 
result in being written up or in any disciplinary actions.  
The Veteran complained of frequent symptoms of depression 
and anxiety, with additional symptoms including isolation, 
sleep disturbance, and nightmares.  Some ongoing suicidal 
thinking was reported, without active plans or attempts.  He 
also mentioned having some intermittent violent angry 
thinking, without active plans or attempts, or assaultive 
behavior.  The Veteran denied having panic attacks, or 
auditory/visual hallucinations.    

On examination, the Veteran was well groomed.  Speech was 
articulate and thought process was logical.  Testing 
revealed deficits in short-term memory, attention, and 
concentration.  The examiner assessed that the Veteran could 
maintain the activities of daily living including hygiene.  
Chronic, moderate PTSD was diagnosed.  Depressive disorder 
secondary to PTSD was also assessed.  A GAF score of 53 was 
assigned.  The examiner opined that PTSD was productive of 
reduced reliability and productivity. 

On May 10, 2011, the Veteran underwent another PTSD 
examination.  The report mentioned that he had been released 
from work in September 2010 due to hearing loss, after 
working for 9 years as a senior equipment operator.  The 
Veteran's complaints included sleep impairment, intrusive 
memories, isolation, mild paranoia, and nightmares.  The 
Veteran denied having panic attacks, auditory/visual 
hallucinations, or suicidal/homicidal ideation.  On 
examination, the Veteran was appropriately groomed and 
thought process was intact.  The examiner assessed that the 
Veteran could maintain the activities of daily living 
including hygiene.  Chronic, moderate PTSD was diagnosed.  
Depressive disorder secondary to PTSD was also assessed.  A 
GAF score of 56 was assigned.  The examiner assessed that 
overall, PTSD was productive of reduced reliability and 
productivity.

In a September 2011 rating decision, an increased evaluation 
of 50 percent was granted for PTSD, effective from March 31, 
2011. 

The file contains evidence from the Social Security 
Administration indicating that disability benefits were 
approved, effective from August 31, 2010, due to hearing 
loss and anxiety related disorders.  

A January 2012 VA treatment record reflects that the Veteran 
was living with his wife of 11 years and her 18 year old 
son.  He was twice divorced.  It was noted that he was 
unemployed and was not looking for another job due to his 
hearing.  Upon mental status examination, his appearance was 
appropriate.  His speech, to include rate, tone, and volume 
was average.  He was alert and oriented times four.  The 
Veteran remained seated calmly, was readily engaged, and 
made good eye contact.  His affect was in a fair range and 
he was not tearful.  The Veteran's through process/content 
was logical without psychotic content.  He denied audio and 
visual hallucinations as well as suicidal or homicidal 
ideation, intent, or plan.  In November 2012, the Veteran 
had good hygiene and was appropriately addressed.  He was 
also alert and oriented times three with a pleasant affect.

Most recently, the Veteran underwent a VA psychiatric 
examination on May 13, 2013.  PTSD and depression were 
diagnosed and a GAF score of 48 was assigned.  The examiner 
determined that the Veteran's enmeshed PTSD and depression 
were productive of total occupational and social impairment 
based on symptomatology that includes depressed mood, 
anxiety, suspiciousness, panic attacks that occur weekly or 
less often, chronic sleep impairment, mild memory loss, 
flattened affect, disturbances of motivation and mood, 
difficulty in establishing and maintaining effective work 
and social relationships, difficulty in adapting to 
stressful circumstances, inability to establish and maintain 
effective relationships, suicidal ideation, obsessional 
rituals that interfere with routine activities, and 
intermittent inability to perform activities of daily 
living, including maintenance of minimal personal hygiene.

In a June 2013 rating decision, an increased evaluation of 
100 percent was granted for PTSD, effective from May 10, 
2013.  

Analysis

The Veteran is seeking entitlement to an initial disability 
rating for PTSD in excess of 30 percent for the portion of 
the appeal period extending from August 31, 2005 to March 
30, 2011; and entitlement to a disability rating in excess 
of 50 percent for the portion of the appeal period extending 
from March 31, 2011 to May 9, 2013.  The Board notes that a 
maximum schedular evaluation of 100 percent was granted for 
PTSD effective from May 10, 2013; accordingly, the 
possibility of a higher schedular rating need not be 
discussed for that portion of the appeal period.  

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 
4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  The Board attempts to determine the extent to which 
the Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibits symptoms that would warrant 
different evaluations during the course of the appeal, the 
assignment of staged ratings is appropriate.  See Fenderson, 
supra

The Veteran's service-connected PTSD is evaluated under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  The psychiatric 
symptoms listed in the rating criteria below are not 
exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Under the general rating formula for mental disorders, a 30 
percent disability evaluation is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation envisions occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent schedular evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. 
§§ 4.125 and 4.130, a GAF score of 51 to 60 indicates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 
50 indicates serious symptoms or a serious impairment in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).

At the outset, the Board notes that in addition to PTSD, 
depression has also been diagnosed, and this condition has 
been described as secondary to and enmeshed with the 
diagnosis of PTSD and its symptoms.  Where it is not 
possible to distinguish the effects of a nonservice-
connected condition from those of a service-connected 
condition, the reasonable doubt doctrine dictates that all 
symptoms be attributed to the Veteran's service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 
(1998).  As it is clear that given the enmeshed and 
overlapping symptomatology relating to diagnosed PTSD and 
depression, it is not possible to clearly distinguish the 
symptomatology associated with each condition, the Board 
will consider all psychiatric symptoms attributable to both 
diagnosed PTSD and depression, in evaluating his service-
connected PTSD, as applicable.   

The above-cited evidence reflects that, since the August 31, 
2005, effective date of the award of service connection, the 
Veteran's PTSD has primarily been manifested by depressed 
mood, anxiety, chronic sleep impairment, mild memory loss, 
disturbances of motivation in mood, difficulty in 
establishing work and social relationships, panic attacks, 
and symptoms of agitation and anger.  

On VA examinations conducted between November 2006 and May 
2011,GAF scores have consistently been assigned in the 53 to 
56 range, indicative of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
Given the relatively stable nature of the Veteran's PTSD 
symptomatology between August 31, 2005 and May 9, 2013 as 
evidence by both the Veteran's symptoms and GAF scores; it 
appears inconsistent that staged ratings of 30 and 50 
percent were assigned during that time period.  In this 
regard, as early as November 2006, the Veteran's PTSD was 
assessed as overall moderate to serious in terms of 
impairment.  When examined in 2009, the examiner opined that 
PTSD was productive of reduced reliability and productivity, 
consistent with the assignment of a 50 percent evaluation as 
described in the schedular criteria, suggesting that a 50 
percent evaluation should have been assigned at least from 
that date.  

Accordingly, having considered the record closely, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board concludes that the criteria for an initial 50 percent 
rating, but no higher, are, in fact, met for the portion of 
the appeal period extending from August 31, 2005 to March 
30, 2011.   

However, the Board also finds that a rating greater than 50 
percent for PTSD is not warranted at any point pertinent to 
this appeal.  In this respect, the lay and medical evidence 
establishes that between August 31, 2005 to May 9, 2013, the 
Veteran's PTSD was not productive of occupational and social 
impairment with deficiencies in most areas, an inability to 
establish and maintain effective relationships, or total 
occupational and social impairment. 

In this regard, at no point during the applicable appeal 
period was there any evidence of symptoms and/or 
manifestations such as impairment in reality testing, 
communication, or speech, nor had major impairment been 
shown in areas such as judgment, thinking, or mood, which 
are the type of symptoms indicative of a 70 percent rating.  
In fact, during the period under consideration, the evidence 
fails to show nearly all of the enumerated symptoms and/or 
manifestations, or symptoms of the type, frequency, and/or 
severity that, while not specifically enumerated, would 
otherwise be indicative of a 70 percent rating.  See 
Mauerhan, supra.  In this regard, there was during this time 
no evidence of: obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; or 
neglect of personal appearance and hygiene (except for a 
sole notation to this effect made in September 2005, and not 
made again thereafter).  In addition, throughout this 
portion of the appeal period there were no recorded or 
reported incidents of impaired impulse control or violence, 
or police involvement.  Further the 2009 and 2011 VA 
examination reports, as well as a January 2012 VA treatment 
record, reflect that there was no indication of suicidal or 
homicidal ideation or plan.  

Moreover, the symptoms associated with the Veteran's PTSD, 
which are not enumerated in the rating criteria, do not rise 
to the level of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Specifically, the 
record reflects that the Veteran was able to maintain 
gainful employment until August 2010.  Additionally, he has 
remained married to his current wife and keeps in touch with 
his daughter for the duration of the appeal period.  
Moreover, mental status examinations during the appeal 
period fail to show impairment in judgment or thinking.  
Therefore, the Board finds that the Veteran's PTSD 
symptomatology, as a whole, does not more nearly approximate 
occupational and social impairment with deficiencies in most 
areas.

Pertaining to occupational impairment, the Board 
acknowledges that the SSA has found the Veteran to be 
disabled due to PTSD since August 31, 2010.  However, the 
criteria utilized by VA and the SSA in determining 
entitlement to disability benefits are not same and VA is 
not bound by the findings of disability and/or 
unemployability made by other agencies, including SSA.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  As such, 
the Board is not compelled to reach the same determination 
as did SSA.  Significantly, when evaluated by VA on May 10, 
2011, chronic, moderate (as opposed to severe) PTSD was 
diagnosed.  Further, the examiner opined that PTSD was 
productive of reduced reliability and productivity, but not 
of greater or total occupational impairment.  

The Board also points out that none of the enumerated 
symptoms and/or manifestations, or symptoms of the type, 
frequency, and/or severity that, while not specifically 
enumerated, would otherwise be indicative of a 100 percent 
rating were shown prior to May 10, 2013.  See Mauerhan, 
supra.  In this regard, there was no documentation or 
indication of symptoms such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; disorientation to time or 
place; or memory loss of names of close relatives, own 
occupation, or own name.  Accordingly, at no point between 
August 31, 2005 to May 9, 2013 did the evidence indicate 
symptoms/manifestations of PTSD consistent with total 
occupational and social impairment.  Such findings were not 
evident until May 10, 2013, as described on a VA examination 
report of that date.   

Essentially, between the August 31, 2005 claim date and May 
9, 2013, the evidence reflects symptoms of the type, 
frequency and/or severity (as appropriate) to indicate 
occupational and social impairment with reduced reliability 
and productivity with associated manifestations, consistent 
with the assignment of a 50 percent rating, but fails to 
reveal evidence of symptoms indicative of occupational and 
social impairment with deficiencies in most areas with 
associated manifestations, or of  total occupation and 
social impairment.

The Board has considered whether staged ratings under 
Fenderson, supra, are appropriate for the Veteran's service-
connected PTSD; however, the Board finds that his 
symptomatology has been stable throughout the appeal.  
Therefore, assigning staged ratings for such disability is 
not warranted. 

Accordingly, by virtue of this decision, the Board is 
awarding a higher initial 50 percent rating for PTSD from 
the August 31, 2005 effective date of the award of service 
connection, but is denying a rating in excess of 50 percent 
for any portion of the appeal period.  In reaching these 
conclusions, the Board has favorably applied the  benefit-
of-the-doubt doctrine, as applicable.  See 38 U.S.C.A. 
§ 5107(b),38 C.F.R. § 3.102, Gilbert, 1 Vet. App. at  53-56.  


Extraschedular Consideration and TDIU

the Board has contemplated whether the case should be 
referred for extra-schedular consideration. An extra-
schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable. 38 C.F.R. § 3.321(b)(1) . 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  Either the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe a 
Veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe a 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate a Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether a Veteran's exceptional disability picture 
includes other related factors such as marked interference 
with employment and frequent periods of hospitalization.  
Id. at 116.  If this is the case, then the RO or the Board 
must refer the matter to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for the 
third step of the analysis, determining whether justice 
requires assignment of an extraschedular rating.  Id.

In this case, the symptoms and manifestations described by 
the lay and clinical evidence fit within the criteria found 
in the relevant diagnostic code (9411) used for evaluating 
PTSD.  In short, the rating criteria contemplate not only 
the symptoms but also the severity of the disability.  In 
addition, there has been no evidence of frequent, or in fact 
any hospitalizations, for this condition.  In short, for the 
reasons already set forth above, the rating criteria 
contemplate not only the Veteran's symptoms but also the 
severity of his condition as is reflected by the currently 
assigned 50 and 100 percent staged disability ratings.  
Therefore, as these ratings are adequate, analysis of the 
next step of whether an exceptional disability picture is 
presented is not for consideration and referral for 
extraschedular consideration is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for total disability rating for compensation 
based on individual unemployability (TDIU) is part of an 
increased rating claim when such claim is expressly raised 
by the Veteran or reasonably raised by the record.  The 
Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  

During the course of the Veteran's claim for higher initial 
ratings for his PTSD, a claim for TDIU was considered and 
denied by the RO in a September 2011 rating decision.  The 
Veteran filed a timely notice of disagreement in October 
2011 and a statement of the case was issued in June 2013; 
however, the Veteran failed to timely perfect his appeal.  
Such adjudication reflects the permissive bifurcation of the 
increased initial rating claim from the TDIU claim.  See 
Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) 
(acknowledging that the Board can bifurcate a claim and 
address different theories or arguments in separate 
decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) 
(holding that "it was not inappropriate" for the Board to 
refer a TDIU claim to the RO for further adjudication and 
still decide an increased-ratings claim).  Moreover, while 
acknowledging the Rice decision, in Locklear v. Shinseki, 24 
Vet. App. 311 (2011), the Court held that it is permissive 
for VA to address a claim for TDIU independently of other 
claims, including increased rating and service connection 
claims.  Id. at 315.  Given the foregoing, the Board 
concludes that the TDIU claim was separately adjudicated and 
not perfected for appellate review.  Accordingly, the Board 
does not have jurisdiction over the claim and need not refer 
or remand the matter. 




ORDER

As of August 31, 2005, an initial 50 percent rating, but no 
higher, for PTSD is granted, subject to the provisions 
governing the award of monetary benefits.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


